FILED 

                                                                       June 18, 2015 

                                                              In the Office ofthe Clerk of Court 

                                                            W A State Court of Appeals, Division III 





          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                             DIVISION THREE 


MAUREEN ERICKSON.                          )         No. 32209-2-111
                                           )
                   Appellant,              )
             v.                            )
                                           )
WILLIAM BETHMANN & ROSSLYN                 )
BETHMANN, husband and wife; KAREN          )         UNPUBLISHED OPINION
S. CARSON (WALKER), an individual;         )
SHAWNA K. MILLER & JEFFREY S.              )
MILLER. wife & husband; THOMAS C.          )
JONES & XANDREA M. JONES.                  )
husband and wife; MICHAEL A.               )
TEDESCO & CHERIE E. TEDESCO.               )
husband and wife; CLYDE DARRAH. an         )
individual; SEDCO PROPERTIES. LLC. a       )
Washington limited liability; PATRICK 0'   )
CALLAGHAN & MIRANDA                        )
O'CALLAGHAN, husband and wife, E.          )
DAWES EDDY & MARY KAY EDDY,                )
husband & wife; FRANKLIN V.                )
JOHNSTON, III. an individual; and          )
KWONG HWA & SEONG JUN LEE.                 )
husband and wife,                          )
                                           )
                    Respondents.           )

      BROWN, A.C.J. -   Maureen Erickson appeals the trial court's order granting 


summary judgment dismissal of her intentional water trespass claim against William and 


Rosslyn Bethmann, Karen S. Carson (Walker), Shawna and Jeffrey Miller, Thomas and 

No. 32209-2-111
Erickson v. Qua/chan Properties, Inc.


Xandrea Jones, Michael and Cherie Tedesco, Clyde Darrah, Sedco Properties, LLC,

Patrick and Miranda O'Callaghan, E. Dawes and Mary Kay Eddy, Franklin V. Johnston,

III, and Kwong Hwa and Seong Jun Lee (the respondents). Ms. Erickson contends the

trial erred analyzing (1) intent, (2) foreseeability, (3) abatement, and (4) easements. We

disagree with her contentions and affirm.

                                         FACTS

       Ms. Erickson owns a residential lot in the Qualchan Hills subdivision in Spokane,

Washington. Her lot is situated at the bottom of a v-shaped drainage basin. The 1992

subdivision plat depicted a drainage easement on Ms. Erickson's lot. The plat granted

the drainage easement to the Qualchan Hills Planned Unit Development Homeowners

Association (HOA), but the Qualchan Hills HOA was instead formed and operated in its

place without objection until this dispute arose. The Qualchan Hills HOA operates and

maintains the subdivision's storm water drainage under the 1992 drainage plan in which

Ms. Erickson's lot is the terminus for surface and storm water drainage. In 2001, a Joint

Drainage Agreement for Qualchan Subdivisions was recorded; this agreement involved

different HOAs and detailed the drainage plan for the area at issue here. Under this

agreement, Ms. Erickson's lot is the terminus for all surface and storm water drainage

from the entire basin, including from properties located uphill from Ms. Erickson's lot

belonging to those respondents who are members of the Overlook HOA.

       Before 2009, Ms. Erickson's lot experienced no drainage problems. In

September 2009, the Qualchan Hills HOA authorized construction of a concrete



                                            2

No. 32209-2-111
Erickson v. Qua/chan Properties, Inc.


extension resulting in greatly increased drainage onto Ms. Erickson's lot, overburdening

her small drainage pond and causing flooding. The city of Spokane had expressed

concerns about this drainage pond's capacity since 2006.

       Ms. Erickson sued the Qualchan Hills HOA and most of the uphill property

owners, complaining about the drainage. 1 Apparently the QlJalchan Hills HOA is in

binding arbitration. Ms. Erickson classifies the remaining individual respondents as

either "Drainage System Respondents," or those whose lots lie on the uphill side of

Bolan Avenue, or "Bolan Avenue Respondents," or those whose lots lie on the downhill

side of Bolan Avenue. 2 The Drainage System Respondents own sloped lots with

manmade drainage depressions that ultimately discharge drainage onto Ms. Erickson's

lot. The Bolan Avenue Respondents' lots have plastic pipes running through their lots

that drain onto Ms. Erickson's lot.

       Regardless of how the respondents are classified, all homes located on these

lots were constructed and drained water onto Ms. Erickson's lot before the 2009

concrete extension. All respondents purchased their homes pursuant to the established

drainage plan that included drainage easements on their respective lots. Those

respondents with drainage depressions on their lots did not create or alter the

depressions. Similarly, those respondents with plastic pipes on their lots did not install


       1Apparently the Qualchan Hills HOA is in binding arbitration.
       2 The Drainage System Respondents include the Bethmanns, Ms. Carson
(Walker), the Millers, the Jones, the Tedescos, Mr. Darrah, the Eddys, and the
O'Callaghans. These respondents belong to the Overlook HOA. The Bolan Avenue
Respondents include Mr. Johnson, the Lees, and Sedco Properties. They belong to the
Qualchan Hills HOA.

                                             3

No. 32209-2-111
Erickson v. Qua/chan Properties, Inc.


or move those pipes. All respondents have used their respective lots in a consistent

manner since purchase. All respondents use their lots in an ordinary manner,

maintaining no swimming pools or ponds with routine irrigation. All respondents are

precluded from individually interfering with the drainage systems they acquired, and no

evidence shows such interference.

       The trial court granted the respondents' summary judgment motion, concluding

no intentional trespass existed as Ms. Erickson "failed to demonstrate that the

[respondents] intentionally or knowingly diverted water onto her property, nor that [the

flooding] was reasonably foreseeable." Clerk's Papers (CP) at 459. She appealed.

                                        ANALYSIS

       The issue is whether the respondents committed intentional trespass and/or

continuing trespass onto Ms. Erickson's 10t. 3 She contends the intentional act directly

causing invasion of her lot was the respondents' channeling of surface and storm water

into the pre-existing drainage systems on the respondents' respective properties that in

turn led to water accumulating on her lot after installation of a concrete extension

constructed by the Qualchan Hills HOA. We note Ms. Erickson's easement contention

without discussion because she asserts the drainage easement held by the Qualchan



       3   Ms. Erickson initially argues the respondents are committing a continuing
trespass. However, within that argument, she contends the respondents committed
intentional trespass. As a continuing intentional trespass requires showing the same
initial elements as an intentional trespass claim, intentional trespass is first discussed.
See Crystal Lotus Enters. Ltd. v. City of Shoreline, 167 Wash. App. 501, 502, 506, 274
P.3d 1054 (2012); Wallace v. Lewis County, 134 Wash. App. 1, 15-16, 137 P.3d 101
(2006).

                                              4

No. 32209-2-111
Erickson v. Qualchan Properties, Inc.


Hills HOA is void or overburdened and does not argue the respondents hold any

additional easements. Thus, her easement concerns are inapplicable to respondents.

        Preliminarily, we deny the respondents' motion to strike the affidavits of Ms.

Erickson and her expert, John Deleo, based on hearsay and conclusory statements

lacking foundation. Affidavits filed in conjunction with a motion for summary judgment

may be stricken if the affidavits set forth facts inadmissible in evidence. Bonneville v.

Pierce County, 148 Wash. App. 500, 508-09, 202 P.3d 309 (2008). However, a party

waives any defect if the party fails to object or bring a motion to strike any deficiencies.

Id. at 509; see also RAP 9.12 ("On review of an order granting or denying a motion for

summary judgment the appellate court will consider only evidence and issues called to

the attention of the trial court. ").

        In the proceedings below, the respondents objected to many statements in Ms.

Erickson's and Mr. Deleo's affidavits. But as Ms. Erickson correctly notes, none of

those objections were based on hearsay. Thus, we decline to review these objections.

Similarly, we decline to review the remaining objections to Ms. Erickson's affidavit

because the respondents'objections were limited to relevance. They did not argue the

statements were conclusory statements lacking foundation. Moreover, after Ms.

Erickson addressed the objections in her supplemental affidavit, the respondents failed

to renew or make new objections. We also decline to review objections to Mr. Deleo's

affidavits as the respondents did not object below that the affidavits failed to present

evidence of the natural accumulation on or drainage rate to Ms. Erickson's lot. While



                                              5

No. 32209-2-111
Erickson v. Qualchan Properties, Inc.


the respondents did mention Mr. Deleo failed to identify the date and quantity of each

water intrusion, this played no role in deciding the case and need not be addressed.

See Crystal Ridge Homeowners Ass'n v. City of Bothell, 182 Wash. 2d 665, 679 n.14, 343
P.3d 746 (2015). We turn now to the merits.

       We review summary judgment orders de novo, engaging in the same inquiry as

the trial court. Woodward v. Lopez, 174 Wn. App. 460,467,300 P.3d 417 (2013).

"Summary judgment is appropriate 'if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is entitled to

a judgment as a matter of law.'" Visserv. Craig, 139Wn.App.152, 157,159P.3d453

(2007) (quoting CR 56(c». Evidence submitted and aI/ reasonable inferences from the

evidence are considered in the light most favorable to the nonmoving party. Woodward,
174 Wash. App. at 468.

       "Liability for trespass exists only when there is an intentional or negligent

intrusion." Hughes v. King County, 42 Wash. App. 776, 780, 714 P.2d 316 (1986). The

concept includes trespass by water. Buxel v. King County, 60 Wash. 2d 404, 409,374

P.2d 250 (1962). To establish intentional trespass, a plaintiff must show (1) invasion of

property affecting an interest in exclusive possession, (2) an intentional act, (3)

reasonable foreseeability the act would disturb the plaintiffs possessory interest, and

(4) actual and substantial damages. Bradley v. Am. Smelting & Ref. Co., 104 Wn.2d

677,692-93,709 P.2d 782 (1985). Regarding the second element, intent "denote[s]



                                             6

No. 32209-2-111
Erickson v. Qualchan Properties, Inc.


that the actor desires to cause consequences of his act, or that he believes that the

consequences are substantially certain to result from it." Id. at 682 (quoting 8A

RESTATEMENT (SECOND) OF TORTS § 158). Here, the intent and reasonable foreseeability

elements of intentional trespass are disputed. The respondents argue Ms. Erickson

failed to quantify the damage, but, as concluded below, Ms. Erickson failed to present

evidence demonstrating a genuine material fact issue on intent and foreseeability, so

her failure to quantify damages is not material to the outcome.

       Active channeling is typically the focus in the few cases where intentional water

trespass is discussed. For instance, in Hedlund    v. White, the plaintiff alleged trespass
where the defendant installed a new drainage system, thereby increasing the flow of

water into a swale. 67 Wn. App. 409,411,836 P.2d 250 (1992). The court found the

defendant trespassed because the drainage system discharged water into the swale

that would not naturally flow into that swale. Id. at 417-18. Similarly, in Buxel, the

defendant county installed a culvert beneath a road; this changed the drainage pattern,

causing the plaintiff's property to flood. 60 Wash. 2d at 406. The court upheld the county's

liability for trespass, finding the county collected, diverted, and discharged waters

through a system of artificial channels. Id. at 408-09.

       Passive usage of a pre-existing system is, on the other hand, typically the focus

when courts have found no intentional trespass. In Hughes, King County obtained an

easement through the plaintiff's property for installation of a drainage system. 42 Wn.

App. at 777-78. Following complaints of flooding, King County enlarged the system's



                                             7

No. 32209-2-111
Erickson v. Qua/chan Properties, Inc.


capacity. Id. at 778. Eleven years later, more flooding was reported; after a particularly

large storm, the plaintiffs property flooded. Id. The court found no trespass occurred

because King County did nothing to cause the intrusion of water into the drainage

system and did not materially alter the flow of water through the system. Id. at 780-81

(finding no trespass under a theory of intentional trespass, negligent trespass, or

trespass by overburdening an easement). Similarly, in Jackass Mountain Ranch, the

court upheld dismissal of the intentional trespass claim against an irrigation system

operator whose system created a landslide which damaged the plaintiff's property

because there was no intent. Jackass Mtn. Ranch, Inc. v. S. Columbia Basin Irr. Dist.,

175 Wash. App. 374, 401-02, 305 P .3d 1108 (2013). The court found prior knowledge of

landslides was not enough to impute intent to the operator. Id. at 402. While the

evidence did show landslides occurred after water was introduced, no evidence existed

the operator knew the irrigation system would cause such a slide. Id.; see also Crystal

Lotus Enters. Ltd., 167 Wn. App. at 502,506 (finding no intentional trespass where the

defendant city merely continued using its storm water system which created swamp-like

conditions on the plaintiffs property because the defendant did not engage in an

intentional act).

       The essentially undisputed facts show storm and surface water was being

channeled onto Ms. Erickson's lot before 2009 without problems. The respondents'

homes, irrigation systems, and impervious surfaces existed prior to that date. In

September 2009, the Qualchan Hills HOA installed a concrete extension, channeling



                                            8

No. 32209-2-111
Erickson v. Qualchan Properties, Inc.


drainage onto Ms. Erickson's lot and causing flooding. The respondents had no

involvement in the design, construction, or alteration of the drainage system. All but

one respondent purchased their home prior to September 2009.

       Ms. Erickson unpersuasively argues the respondents' acts of collecting and

channeling their drainage into the subdivision's drainage system were intentional

because the respondents were aware their drainage would be channeled onto the

property of others. But Washington cases support the trial court's conclusion that an

intentional affirmative act is needed to meet the second element of intentional trespass:

all of the cases where trespass was found involved active channeling and/or

discharging of water.

       Minimizing this, Ms. Erickson argues Hedlund stands for the proposition that the

mere act of discharging the water is enough to find intent. See Hedlund, 67 Wash. App. at

416 ("A landowner may discharge surface water onto adjoining land through a natural

watercourse or natural drainway ... but not through a culvert or drain artificially

constructed and located apart from a natural watercourse or natural drainway.")

(citations omitted). But each case used by the Hedlund court to support this proposition

involves a situation where the party took some affirmative act. See Wilber Dev. Corp. v.

Les Rowland Constr., Inc., 83 Wn.2d 871,523 P.2d 186 (1974), overruled on other

grounds by Phillips v. King County, 136 Wash. 2d 946, 968 P.2d 871 (1998) (reversing

summary judgment for defendant in an inverse condemnation action where the city

approved a plan for a new subdivision's drainage system and the defendant constructed



                                             9

No. 32209-2-111
Erickson v. Qualchan Properties, Inc.


the system accordingly, which carried water onto the plaintiff's lands); Colella v. King

County, 72 Wash. 2d 386, 433 P.2d 154 (1967) (finding county breached its duty when it

transferred the surface water from a road across the acquired easement, into the ravine,

and then to plaintiff's property); King County v. Boeing Co., 62 Wash. 2d 545, 384 P.2d
122 (1963) (finding county could not discharge surface waters onto property where the

new drainage system was installed without gaining the consent of the owner of the

property under which the system ran); Island County v. Mackie, 36 Wn. App. 385,675

P.2d 607 (1984) (issuing an injunction against landowners where landowners plugged a

culvert under a road, which caused the water to back up and led to the road's collapse).

       No respondent here engaged in affirmative intentional acts. All acts were

passive. As Ms. Erickson stated, "it is unclear what, if any, involvement or knowledge

any of the individual lot owners had." CP at 425. The Drainage System Respondents

merely continued to use the drainage system as they had done in the past. Their use of

the drainage system did not change despite the extension of the drainage system in

2009. As for the Bolan Avenue Respondents, one had the black pipes on their property

prior to purchase. Again, nothing changed except for the installation of the concrete

extension in 2009, when the flooding of Ms. Erickson's lot occurred. As for Mr. Johnson

and Sedco, black pipes already existed on their property prior to purchase. Concerns

about slope stability led to the city of Spokane requiring the previous lot owners to take

action. The previous lot owners installed retaining walls, but no evidence showed this

changed the drainage pattern. Rather, Ms. Erickson asserted the concrete extension



                                            10 

No. 32209-2-111
Erickson v. Qualchan Properties, Inc.


"cause[d] water that previously infiltrated into the ground above my property ... to be

channeled downhill and into my property." CP at 205.

       Ms. Erickson nevertheless contends an intentional act can encompass the failure

to act. She partly argues by failing to install drywells as instructed to by the Qualchan

Hills HOA, the Lees intentionally trespassed on her property. First, in 2006, the Lees

were directed to take action to remove sediment from a road and dispose of it on their

property. This directive from the Qualchan Hills HOA had nothing to do with concerns

about flooding the Erickson property. Second, while Ms. Erickson provides materials

from the Lees' neighbor about his efforts to dispose of sediment, she summarily

concludes the Lees failed to do the same; she provides no supporting material for this

conclusion. See Grimwood v. Univ. of Puget Sound, Inc., 110 Wash. 2d 355, 359-60, 753

P .2d 517 (1988) (conclusory statements of fact are insufficient to demonstrate genuine

issue of material fact).

       Moreover, Ms. Erickson's legal argument for this contention fails. She cites to

Woldson v. Woodhead, 159 Wn.2d 215,149 P.3d 361 (2006), asserting Woldson

stands for the proposition that a failure to act constitutes a trespass. However, Woldson

was not about the intent element of trespass; it was about when damages start to

accrue for continuing trespass. She also cites to Bradley, arguing the Washington

Supreme Court's quotation of the Restatement (Second) of Torts necessarily means

"failure to remove 'from the land a thing which he is under a duty to remove" supports

her claim the respondents had the requisite intent. Bradley, 104 Wash. 2d at 681-82



                                            11 

,i   No. 32209-2-111
     Erickson v. Qualchan Properties, Inc.
1


I    (quoting RESTATEMENT (SECOND) OF TORTS § 158). However, despite the quoted

     language, Bradley was not a failure to act case; it was a case where the defendant

     intentionally entered onto the land of another. Id. at 682. Additionally, this court has

     recognized that U[fJailure to act is affiliated with a negligence claim and does not support

     the intentional act needed for trespass." Jackass Mtn. Ranch, Inc., 175 Wash. App. at

     402. Ms. Erickson does not argue negligent trespass. Regardless, the facts here do

     not place a duty to remove upon the respondents. Next, we turn to foreseeability.

           Ms. Erickson also fails to establish reasonable foreseeability. Taking the facts

     most favorably to her, the respondents can be charged with constructively knowing Ms.

     Erickson's lot was the terminus for the drainage system. But it was not reasonably

     foreseeable Ms. Erickson's lot would flood. First, no subdivision could exist unless the

     city of Spokane approved the drainage system. See SPOKANE MUNICIPAL CODE

     17D.060.140(C) (2010). Therefore, the respondents reasonably argue the drainage

     system must have been adequate for the subdivision's needs. Second, no issue with

     flooding surfaced until the Qualchan Hills HOA constructed the concrete extension in

     2009. While the respondents might have known the drainage system would be

     extended as more houses were constructed, they did not know how the Qualchan Hills

     HOA would modify that system. Similarly, the respondents could not reasonably

     foresee the Qualchan Hills HOA would incorrectly extend the drainage system. Third,

     Ms. Erickson admitted the first time anyone suggested the drainage system on her

     property was inadequate was in spring 2013.



                                                 12
No. 32209-2-111
Erickson v. Qua/chan Properties, Inc.


       We now turn to Ms. Erickson's claim for continuing trespass. Periodic flooding

caused by a defective drainage system has been recognized as continuing trespass.

Fradkin v. Northshore Utility Dist., 96 Wash. App. 118, 126,977 P.2d 1265 (1999). "A

cause of action for continuing intentional trespass ... arises when an intrusive

substance remains on a person's land, causes actual and substantial harm to that

person's property, and is abatable." Crystal Lotus Enters. Ltd., 167 Wash. App. at 506. "A

trespass is abatable, irrespective of the permanency of any structure involved, so long

as the defendant can take curative action to stop the continuing damages." Fradkin, 96
Wash. App. at 125-26. However, the intrusive condition must be able to be removed

"without unreasonable hardship and expense." Id. at 126 (quoting Mangini v. Aerojet-

General Corp., 12 Cal. 4th 1087, 1097,51 Cal. Rptr. 2d 272 (1996». An abatable

trespass is not presumed to be permanent; there is a continuing duty to remove the

intrusive condition, regardless of who created the condition. Id.

      Because Ms. Erickson has not shown a genuine issue of material fact as to

whether the respondents committed intentional trespass, her claim for continuing

intentional trespass fails. See Crystal Lotus Enters. Ltd., 167 Wn. App. at 502,506;

Wallace, 134 Wash. App. at 15-16. However, another issue with Ms. Erickson's

continuing trespass claim exists. Assuming, for summary judgment purposes, the

intrusive condition is the drainage as Ms. Erickson contends, no evidence exists other

than Ms. Erickson's and her expert's conclusory and inconsistent statements to

establish the respondents could easily and/or inexpensively alleviate the burden on her



                                            13 

        No. 32209-2-111
11      Erickson v. Qua/chan Properties, Inc.
 I

,'I,j
J       property. Ms. Erickson's expert insufficiently opines the respondents could fix the


j
      problem at a reasonable cost in part because drainage was originally platted for 


f       retention on each residential lot. But Ms. Erickson's brief indicates the drainage plan

        terminating on her property was developed in 1992.

               Moreover, Ms. Erickson fails to establish the trespass is abatable. See Elcon

        Constr., Inc. v. E. Wash. Univ., 174 Wash. 2d 157, 169,273 P.3d 965 (2012) ("Once the

        moving party meets its burden of showing there is no genuine issue of material fact, the

        nonmoving party must set forth specific facts rebutting the moving party's contentions.").

        It is easy to imagine a solution requiring extensive and expensive construction,

        especially given the slope was deemed unstable because drainage from the

        respondents' properties was seeping into it. As seen with Mr. Johnson, he had to put a

        considerable sum of money into an escrow account in order for his predecessor in

        ownership to build a retaining wall. Additionally, it could require approval from

        governmental bodies, further increasing the hardship on the respondents. 4

               In sum, Ms. Erickson's issue is ultimately with the defective drainage system

        design and the improper extension of that drainage system by the Qualchan Hills HOA.



              4  Both parties emphasize the respondents' respective covenants, conditions,
        and restrictions (CC&Rs) in arguing whether the trespass is abatable. The Bolan
        Avenue Respondents' CC&Rs forbid them from interfering with an established drainage
        pattern unless they gain the appropriate permission. The Drainage System
        Respondents' CC&Rs require them to adequately maintain improvements with drainage
        easements on their properties and forbid them from placing other structures within these
        easements. Again operating under the assumption the drainage is the trespass, this
        does create a genuine issue of material fact as to whether the respondents could install
        drainage systems on their respective properties and thus abate the trespass. But given

                                                    14
No. 32209-2-111
Erickson v. Qualchan Properties, Inc.


These individual respondents have no legal ties binding them to the Qualchan Hills

HOA that make them responsible for the Qualchan Hills HOA's actions. See Rapid

Settlements, Ltd. v. Symetra Life Ins. Co., 166 Wash. App. 683, 692, 271 P.3d 925 (2012)

(a corporations' actions are not ordinarily attributable to its owners and officers).

       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.



                                                  Brown, A.C.J.   j


WE CONCUR:




                                                  Lawrence-Berrey, J.




                                                                                         I,
the lack of intent and the absence of evidence regarding whether abating the trespass
would put unreasonable hardship and expense on the respondents, this is not enough.
                                                                                         If
                                             15
                                                                                         J
                                                                                         Ii